 

EXHIBIT 10.5




PLEDGE AND ESCROW AGREEMENT




THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
September 30, 2014, but made effective as of December 10, 2014, by and between
INTEGRATED ENERGY SOLUTIONS, INC., a Nevada corporation (the “Pledgor”), and TCA
GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the
“Secured Party”), with the joinder of DAVID KAHAN, P.A. (“Escrow Agent”).




RECITALS




WHEREAS, the Secured Party has made certain financial accommodations for the
benefit of the Pledgor pursuant to that certain Credit Agreement of even date
herewith among the Pledgor and Secured Party, among others (the “Credit
Agreement”); and




WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
Obligations to the Secured Party, or any successor to the Secured Party,
under the Credit Agreement and all other Loan Documents, Pledgor has agreed to
irrevocably pledge to the Secured Party 100% of the issued and outstanding
shares of the capital stock and/or membership interests, as applicable, of each
of its Subsidiaries, including PATTEN ENERGY ENTERPRISES, INC., a California
corporation, AP LUBES, INC., a Delaware corporation, and ATLANTIC-PACIFIC, LLC,
an Indiana limited liability company (each of the foregoing entities hereinafter
referred to individually as a “Company” and collectively as the
“Companies”)(such shares and/or membership interests of all such Companies
hereinafter referred to as the “Pledged Securities”);




NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1.Recitals, Construction and Defined Terms.  The recitations set forth in the
preamble of this Agreement are true and correct and incorporated herein by this
reference.  In this Agreement, unless the express context otherwise requires:
(i) the words “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (ii) references to the words “Section” or “Subsection” refer to the
respective Sections and Subsections of this Agreement, and references to
“Exhibit” or “Schedule” refer to the respective Exhibits and Schedules attached
hereto; and (iii) wherever the word “include,” “includes,” “including” or words
of similar import are used in this Agreement, such words will be deemed to be
followed by the words “without limitation.”  All capitalized terms used in this
Agreement that are defined in the Credit Agreement shall have the meanings
assigned to them in the Credit Agreement, unless the context of this Agreement
requires otherwise (provided that if a capitalized term used herein is defined
in the Credit Agreement and separately defined in this Agreement, the meaning of
such term as defined in this Agreement shall control for purposes of this
Agreement).




2.Pledge.  In order to secure the full and timely payment and performance of all
of the Pledgor’s Obligations to the Secured Party under the Loan Documents, the
Pledgor hereby transfers, pledges, assigns, sets over, delivers and grants to
the Secured Party a continuing lien and security interest in and to all of the
following property of Pledgor, both now owned and existing and hereafter
created, acquired and arising (all being collectively hereinafter referred to as
the “Collateral”) and all right, title and interest of Pledgor in and to the
Collateral, to-wit:  




(a)

the Pledged Securities owned by Pledgor;




(b)

any certificates representing or evidencing the Pledged Securities, if any;





--------------------------------------------------------------------------------




(c)

any and all distributions thereon, and cash and non-cash proceeds and products
thereof, including all dividends, cash, distributions, income, profits,
instruments, securities, stock dividends, distributions of capital stock or
other securities of the Companies and all other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon conversion of the Pledged Securities, whether in connection with stock
splits, recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and




(d)

any and all voting, management, and other rights, powers and privileges accruing
or incidental to an owner of the Pledged Securities and the other property
referred to in subsections 2(a) through 2(c) above.




3.

Transfer of Pledged Securities.  Simultaneously with the execution of this
Agreement, Pledgor shall deliver to the Escrow Agent: (i) if the Pledged
Securities are evidenced by physical certificates, then all original
certificates representing or evidencing the Pledged Securities, together with
undated, irrevocable and duly executed assignments or stock powers thereof in
form and substance acceptable to Secured Party (together with medallion
guaranteed signatures, if required by Secured Party), executed in blank by
Pledgor; (ii) if the Pledged Securities are not represented by physical
certificates, then undated, irrevocable and duly executed assignment instruments
in form and substance acceptable to Secured Party, executed in blank by Pledgor;
and (iii) all other property, instruments, documents and papers comprising,
representing or evidencing the Collateral, or any part thereof, together with
proper instruments of assignment or endorsement, as Secured Party may request or
require, duly executed by Pledgor (collectively, the “Transfer Documents”).  The
Pledged Securities and other Transfer Documents (collectively, the “Pledged
Materials”) shall be held by the Escrow Agent pursuant to this Agreement until
the full payment and performance of all of the Obligations, the termination or
expiration of this Agreement, or delivery of the Pledged Materials in accordance
with this Agreement.  In addition, all non-cash dividends, dividends paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution of any of the Companies, instruments, securities and any other
distributions, whether paid or payable in cash or otherwise, made on or in
respect of the Pledged Securities, whether resulting from a subdivision,
combination, or reclassification of the outstanding capital stock or other
securities of the Companies, or received in exchange for the Pledged Securities
or any part thereof, or in redemption thereof, as a result of any merger,
consolidation, acquisition, or other exchange of assets to which the Companies
may be a party or otherwise, or any other property that constitutes part of the
Collateral from time to time, including any additional certificates representing
any portion of the Collateral hereafter acquired by the Pledgor, shall be
immediately delivered or cause to be delivered by Pledgor to the Escrow Agent in
the same form as so received, together with proper instruments of assignment or
endorsement duly executed by Pledgor.




4.

Security Interest Only.  The security interests in the Collateral granted to
Secured Party hereunder are granted as security only and shall not subject the
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.




5.

Record Owner of Collateral.  Until an “Event of Default” (as hereinafter
defined) under this Agreement shall occur, the Pledged Securities shall remain
registered in the name of the Pledgor.  Pledgor will promptly give to the
Secured Party copies of any notices or other communications received by it and
with respect to Collateral registered in the name of Pledgor.




6.

Rights Related to Pledged Securities.  Subject to the terms of this Agreement,
unless and until an Event of Default under this Agreement shall occur:





2













 







--------------------------------------------------------------------------------




(a)

Pledgor shall be entitled to exercise any and all voting, management, and other
rights, powers and privileges accruing to an owner of the Pledged Securities, or
any part thereof, for any purpose consistent with the terms of this Agreement;
provided, however, such action would not materially and adversely affect the
rights inuring to Secured Party under any of the Loan Documents, or adversely
affect the remedies of the Secured Party under any of the Loan Documents, or the
ability of the Secured Party to exercise same.




(b)

Upon the occurrence of an Event of Default, all rights of the Pledgor in and to
the Pledged Securities and all other Collateral shall cease and all such rights
shall immediately vest in Secured Party, as may be determined by Secured Party,
although Secured Party shall not have any duty to exercise such rights or be
required to sell or to otherwise realize upon the Collateral, as hereinafter
authorized, or to preserve the same, and Secured Party shall not be responsible
for any failure to do so or delay in doing so.  To effectuate the foregoing,
Pledgor hereby grants to Secured Party a proxy to vote the Pledged Securities
for and on behalf of Pledgor, which proxy is irrevocable and coupled with an
interest and which proxy shall be effective upon the occurrence of any Event of
Default.  Such proxy shall remain in effect so long as the Obligations remain
outstanding.  The Companies hereby agree that any vote by Pledgor in violation
of this Section 6 shall be null, void and of no force or effect.  Furthermore,
all dividends or other distributions received by the Pledgor shall be subject to
delivery to Escrow Agent in accordance with Section 3 above, and until such
delivery, any of such dividends and other distributions shall be received in
trust for the benefit of the Secured Party, shall be segregated from other
property or funds of the Pledgor and shall be forthwith delivered to Escrow
Agent in accordance with Section 3 above.




7.

Release of Pledged Securities.  Upon the timely payment in full of all of the
Obligations in accordance with the terms thereof, Secured Party shall notify the
Escrow Agent in writing to such effect. Upon receipt of such written notice, the
Escrow Agent shall return all of the Pledged Materials in Escrow Agent’s
possession to the Pledgor, whereupon any and all rights of Secured Party in and
to the Pledged Materials and all other Collateral shall be terminated.




8.

Representations, Warranties, and Covenants of the Pledgor and the Companies.
 The Pledgor and each of the Companies hereby covenant, warrant and represent,
for the benefit of the Secured Party, as follows (the following representations
and warranties shall be made as of the date of this Agreement and as of each
date when Pledged Securities are delivered to Escrow Agent hereunder, as
applicable):




(a)

The Pledged Securities are free and clear of any and all Liens, other than as
created by this Agreement.




(b)

The Pledged Securities have been duly authorized and are validly issued, fully
paid and non-assessable, and are subject to no options to purchase, or any
similar rights or to any restrictions on transferability.




(c)

Each certificate or document of title constituting the Pledged Securities is
genuine in all respects and represents what it purports to be.




(d)

By virtue of the execution and delivery of this Agreement and upon delivery to
Escrow Agent of the Pledged Securities in accordance with this Agreement,
Secured Party will have a valid and perfected, first priority security interest
in the Collateral, subject to no prior or other Liens of any nature whatsoever.





3













 







--------------------------------------------------------------------------------




(e)

Pledgor covenants, that for so long as this Agreement is in effect, Pledgor will
defend the Collateral and the priority of Secured Party’s security interests
therein, at its sole cost and expense, against the claims and demands of all
Persons at anytime claiming the same or any interest therein.




(f)

At its option, Secured Party may pay, for Pledgor’s account, any taxes
(including documentary stamp taxes), Liens, security interests, or other
encumbrances at any time levied or placed on the Collateral.  Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization.  Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.




(g)

The Pledgor and the Companies acknowledge, represent and warrant that Secured
Party is not an “affiliate” of the Pledgor or the Companies, as such term is
used and defined under Rule 144 of the federal securities laws.




(h)

The Pledged Securities constitute all of the securities owned, legally or
beneficially, by the Pledgor, and such securities represent 100% of the issued
and outstanding capital stock or other securities, on a fully diluted basis, of
each of the Companies.  At all times while this Agreement remains in effect, the
Pledged Securities shall constitute and represent 100% of the issued and
outstanding shares of the capital stock or other securities of each of the
Companies, on a fully-diluted basis.  




(i)           The Companies and the Pledgor hereby authorize Secured Party to
prepare and file such financing statements, amendments and other documents and
do such acts as Secured Party deems necessary in order to establish and maintain
valid, attached and perfected, first priority security interests in the
Collateral in favor of Secured Party, for its own benefit and as agent for its
Affiliates, free and clear of all Liens and claims and rights of third parties
whatsoever.  The Companies and Pledgor hereby irrevocably authorize Secured
Party at any time, and from time to time, to file in any jurisdiction any
initial financing statements, amendments, continuations and other documents in
furtherance of the foregoing.




9.

Events of Default.  The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:




(a)

Default.  The occurrence of any breach, default or “Event of Default” (as such
term may be defined in any Loan Documents), after applicable notice and cure
periods, under any of the Loan Documents.




(b)

Covenants and Agreements.  The failure of Pledgor or the Companies to perform,
observe or comply with any and all of the covenants, promises and agreements of
the Pledgor and the Companies in this Agreement, which such failure is not cured
by the Pledgor or the Companies within ten (10) days after receipt of written
notice thereof from Secured Party, except that there shall be no notice or cure
period with respect to any failure to pay any sums due under or as part of the
Obligations (provided that if the failure to perform or default in performance
is not capable of being cured, in Secured Party’s sole discretion, then the cure
period set forth herein shall not be applicable and the failure or default shall
be an immediate Event of Default hereunder).








4













 







--------------------------------------------------------------------------------



(c)

Information, Representations and Warranties.  If any representation or warranty
made herein or in any other Loan Documents, or if any information contained in
any financial statement, application, schedule, report or any other document
given by the Companies to Secured Party in connection with the Obligations, with
the Collateral, or with the Loan Documents, is not in all material respects
true, accurate and complete, or if the Pledgor or the Companies omitted to state
any material fact or any fact necessary to make such information not misleading.




10.

Rights and Remedies.  Subject at all times to the Uniform Commercial Code as
then in effect in the State governing this Agreement, the Secured Party shall
have the following rights and remedies upon the occurrence and continuation of
an Event of Default:




(a)

Upon and anytime after the occurrence and continuation of an Event of Default,
the Secured Party shall have the right to acquire the Pledged Securities and all
other Collateral in accordance with the following procedure: (i) the Secured
Party shall provide written notice of such Event of Default (the “Default
Notice”) to the Escrow Agent, with a copy to the Pledgor and the Companies; (ii)
as soon as practicable after receipt of a Default Notice, the Escrow Agent shall
deliver the Pledged Securities and all other Collateral, along with the
applicable Transfer Documents, to the Secured Party.  




(b)

Upon receipt of the Pledged Securities and other Collateral issued to the
Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor or the Companies: (i) sell the Collateral and to apply the
proceeds of such sales, net of any selling commissions, to the Obligations owed
to the Secured Party by the Companies under the Loan Documents, including
outstanding principal, interest, legal fees, and any other amounts owed to the
Secured Party; and (ii) exercise in any jurisdiction in which enforcement hereof
is sought, any rights and remedies available to Secured Party under the
provisions of any of the Loan Documents, the rights and remedies of a secured
party under the Uniform Commercial Code as then in effect in the State governing
this Agreement, and all other rights and remedies available to the Secured
Party, under equity or applicable law, all such rights and remedies being
cumulative and enforceable alternatively, successively or concurrently.  In
furtherance of the foregoing rights and remedies:




(i)

Secured Party may sell the Pledged Securities, or any part thereof, or any other
portion of the Collateral, in one or more sales, at public or private sale,
conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate.  Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold.  In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Companies to Secured Party under any of the Loan Documents or otherwise, and the
Secured Party may, upon compliance with the terms of the sale, hold, retain and
dispose of such property without further accountability to the Pledgor or the
Companies therefore.  Secured Party is authorized, in its absolute discretion,
to restrict the prospective bidders or purchasers of any of the Collateral at
any public or private sale as to their number, nature of business and investment
intention, including the restricting of bidders or purchasers to one or more
persons who represent and agree, to the satisfaction of Secured Party, that they
are purchasing the Collateral, or any part thereof, for their own account, for
investment, and not with a view to the distribution or resale of any of such
Collateral.




(ii)

Upon any such sale, Secured Party shall have the right to deliver, assign and
transfer to each purchaser thereof the Collateral so sold to such purchaser.
 Each purchaser (including Secured Party) at any such sale shall, to the full
extent permitted by law, hold the Collateral so purchased absolutely free from
any claim or right whatsoever, including, without limitation, any equity or
right of





5













 







--------------------------------------------------------------------------------

redemption of the Pledgor, who, to the full extent that it may lawfully do so,
hereby specifically waives all rights of redemption, stay, valuation or
appraisal which she now has or may have under any rule of law or statute now
existing or hereafter adopted.




(iii)

At any such sale, the Collateral may be sold in one lot as an entirety, in
separate blocks or individually as Secured Party may determine, in its sole and
absolute discretion.  Secured Party shall not be obligated to make any sale of
any Collateral if it shall determine in its sole and absolute discretion, not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given.  Secured Party may, without notice or publication, adjourn any
public or private sale from time to time by announcement at the time and place
fixed for such sale, or any adjournment thereof, and any such sale may be made
at any time or place to which the same may be so adjourned without further
notice or publication.




(iv)

The Pledgor and the Companies acknowledge that compliance with applicable
federal and state securities laws (including, without limitation, the Securities
Act of 1933, as amended, blue sky or other state securities laws or similar laws
now or hereafter existing analogous in purpose or effect) might very strictly
limit or restrict the course of conduct of Secured Party if Secured Party were
to attempt to sell or otherwise dispose of all or any part of the Collateral,
and might also limit or restrict the extent to which or the manner in which any
subsequent transferee of any such securities could sell or dispose of the same.
 The Pledgor and the Companies further acknowledge that under applicable laws,
Secured Party may be held to have certain general duties and obligations to the
Pledgor, as pledgors of the Collateral, or the Companies, to make some effort
toward obtaining a fair price for the Collateral even though the obligations of
the Pledgor and the Companies may be discharged or reduced by the proceeds of
sale at a lesser price.  The Pledgor and the Companies understand and agree
that, to the extent allowable under applicable law, Secured Party is not to have
any such general duty or obligation to the Pledgor or the Companies, and neither
the Pledgor nor the Companies will attempt to hold Secured Party responsible for
selling all or any part of the Collateral at an inadequate price even if Secured
Party shall accept the first offer received or does not approach more than one
possible purchaser.  Without limiting their generality, the foregoing provisions
would apply if, for example, Secured Party were to place all or any part of such
securities for private placement by an investment banking firm, or if such
investment banking firm purchased all or any part of such securities for its own
account, or if Secured Party placed all or any part of such securities privately
with a purchaser or purchasers.




(c)

To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against each Company and any other Person
obligated for the Obligations for such deficiency amount.  The Secured Party
shall have the absolute right to sell or dispose of the Collateral, or any part
thereof, in any manner it sees fit and shall have no liability to the Pledgor,
the Companies, or any other party for selling or disposing of such Collateral
even if other methods of sales or dispositions would or allegedly would result
in greater proceeds than the method actually used. The Companies and any other
Person obligated for the Obligations shall remain liable for all deficiencies
and shortfalls, if any, that may exist after the Secured Party has exhausted all
remedies hereunder.




(d)

Each right, power and remedy of the Secured Party provided for in this Agreement
or any other Transaction Document shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Secured Party of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Loan Documents,
or now or hereafter existing at law or in equity or by statute or otherwise,
shall not preclude the simultaneous or later exercise by the Secured Party of
all such other rights, powers or remedies, and no failure or delay on the part
of the Secured Party to exercise any such right, power or





6













 







--------------------------------------------------------------------------------

remedy shall operate as a waiver thereof. No notice to or demand on the Pledgor
in any case shall entitle it to any other or further notice or demand in similar
or other circumstances or constitute a waiver of any of the rights of the
Secured Party to any other further action in any circumstances without demand or
notice. The Secured Party shall have the full power to enforce or to assign or
contract its rights under this Agreement to a third party.




(e)

In addition to all other remedies available to the Secured Party, upon the
issuance of the Pledged Securities to the Secured Party after an Event of
Default, Pledgor and the Companies each agree to: (i) take such action and
prepare, distribute and/or file such documents and papers, as are required or
advisable in the opinion of Secured Party and/or its counsel, to permit the sale
of the Pledged Securities, whether at public sale, private sale or otherwise,
including, without limitation, issuing, or causing its counsel to issue, any
opinion of counsel for Pledgor or the Companies required to allow the Secured
Party to sell the Pledged Securities or any other Collateral under Rule 144;
(ii) to bear all costs and expenses of carrying out its obligations under this
Section 8(e), which shall be a part of the Obligations secured hereby; and (iv)
that there is no adequate remedy at law for the failure by the Pledgor and the
Companies to comply with the provisions of this Section 8(e) and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this subsection may be specifically enforced.




11.

Concerning the Escrow Agent.




(a)

The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.  Escrow Agent agrees to release any property
held by it hereunder (the “Escrowed Property”) in accordance with the terms and
conditions set forth in this Agreement.




(b)

The Escrow Agent may act in reliance upon any writing or instrument or signature
which it, in good faith, believes to be genuine, may assume the validity and
accuracy of any statement or assertion contained in such a writing or
instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement.  Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.




(c)

Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, but Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other property that may be part or portion of the Collateral, or to
become or remain informed with respect to the possibility or probability of
additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral.  Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow





7













 







--------------------------------------------------------------------------------

Agent’s responsibilities are purely ministerial in nature.  Any reduction in the
market value or other value of the Collateral while deposited with Escrow Agent
shall be at the sole risk of Pledgor and Secured Party.  If all or any portion
of the Escrowed Property is in the form of a check or in any other form other
than cash, Escrow Agent shall deposit same as required but shall not be liable
for the nonpayment thereof, nor responsible to enforce collection thereof.




(d)

In the event instructions from Secured Party, Pledgor, or any other Person would
require Escrow Agent to expend any monies or to incur any cost, Escrow Agent
shall be entitled to refrain from taking any action until it receives payment
for such costs.  It is agreed that the duties of Escrow Agent are purely
ministerial in nature and shall be expressly limited to the safekeeping of the
Escrowed Property and for the disposition of same in accordance with this
Agreement.  Secured Party, Pledgor and the Companies, jointly and severally,
each hereby indemnifies Escrow Agent and holds it harmless from and against any
and all claims, liabilities, damages, costs, penalties, losses, actions, suits
or proceedings at law or in equity, or any other expenses, fees or charges of
any character or nature (collectively, the “Claims”), which it may incur or with
which it may be threatened, directly or indirectly, arising from or in any way
connected with this Agreement or which may result from Escrow Agent’s following
of instructions from Secured Party, Pledgor or the Companies, and in connection
therewith, indemnifies Escrow Agent against any and all expenses, including
attorneys’ fees and the cost of defending any action, suit, or proceeding or
resisting any Claim, whether or not litigation is instituted, unless any such
Claims arise as a result of Escrow Agent’s gross negligence or willful
misconduct.  Escrow Agent shall be vested with a lien on all Escrowed Property
under the terms of this Agreement, for indemnification, attorneys’ fees, court
costs and all other costs and expenses arising from any suit, interpleader or
otherwise, or other expenses, fees or charges of any character or nature, which
may be incurred by Escrow Agent by reason of disputes arising between Pledgor,
the Companies, Secured Party, or any third party as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any action, suit
or proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor and the
Companies, jointly and severally.




(e)

In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Secured Party,
the Companies, Pledgor or from third persons with respect to the Escrowed
Property, which, in Escrow Agent’s sole opinion, are in conflict with each other
or with any provision of this Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by Pledgor, the Companies and Secured Party and said third persons, if any, or
by a final order or judgment of a court of competent jurisdiction.  If any of
the parties shall be in disagreement about the interpretation of this Agreement,
or about the rights and obligations, or the propriety of any action contemplated
by the Escrow Agent hereunder, the Escrow Agent may, at its sole discretion,
deposit the Escrowed Property with a court having jurisdiction over this
Agreement, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgor, the Companies and Secured
Party for all costs, including reasonable attorneys’ fees, in connection with
the aforesaid proceeding, and shall be fully protected in suspending all or a
part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received.  In the event Escrow Agent is joined
as a party to a lawsuit by virtue of the fact that it is holding the Escrowed
Property, Escrow Agent shall, at its sole option, either: (i) tender the
Collateral in its possession to the registry of the appropriate court; or (ii)
disburse the Collateral in its possession in accordance with the court’s
ultimate disposition of the case, and Secured Party, the Companies and Pledgor
hereby, jointly and severally, indemnify and hold Escrow Agent harmless from and
against any damages or losses in





8













 







--------------------------------------------------------------------------------

connection therewith including, but not limited to, reasonable attorneys’ fees
and court costs at all trial and appellate levels.




(f)

The Escrow Agent may consult with counsel of its own choice (and the costs of
such counsel shall be paid by the Pledgor, the Companies and Secured Party,
jointly and severally) and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel. The Escrow Agent shall not be
liable for any mistakes of fact or error of judgment, or for any actions or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.




(g)

The Escrow Agent may resign upon ten (10) days’ written notice to the parties in
this Agreement.  If a successor Escrow Agent is not appointed by Secured Party
and Pledgor within this ten (10) day period, the Escrow Agent may petition a
court of competent jurisdiction to name a successor.




(h)

Conflict Waiver. The Pledgor and each Company hereby acknowledges that the
Escrow Agent is counsel to the Secured Party in connection with the transactions
contemplated and referred herein. The Pledgor and the Companies agree that in
the event of any dispute arising in connection with this Agreement or otherwise
in connection with any transaction or agreement contemplated and referred
herein, the Escrow Agent shall be permitted to continue to represent the Secured
Party and neither the Pledgor, nor the Companies, will seek to disqualify such
counsel and each of them waives any objection Pledgor or the Companies might
have with respect to the Escrow Agent acting as the Escrow Agent pursuant to
this Agreement.  Pledgor, the Companies and Secured Party acknowledge and agree
that nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in
a similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.




12.

Increase in Obligations.  It is the intent of the parties to secure payment of
the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Loan Documents, and all
of the Obligations, as so increased from time to time, shall be and are secured
hereby.  Upon the execution hereof, Pledgor and the Companies shall pay any and
all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Loan Documents, and if, as
and to the extent the Obligations are increased from time to time in accordance
with the terms and provisions of the Loan Documents, then Pledgor and the
Companies shall immediately pay any additional documentary stamp taxes or other
charges in connection therewith.




13.

Irrevocable Authorization and Instruction.  If applicable, Pledgor and the
Companies hereby authorize and instruct the transfer agent for the Companies (or
transfer agents if there is more than one) to comply with any instruction
received by it from Secured Party in writing that: (i) states that an Event of
Default hereunder exists or has occurred; and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Pledgor or the Companies, and Pledgor and the Companies agree that such transfer
agents shall be fully protected in so complying with any such instruction from
Secured Party.




14.

Appointment as Attorney-in-Fact. Each of the Companies and Pledgor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent of
Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact, with full irrevocable power and authority in the place and
stead of Pledgor or the Companies, as applicable, and in the name of Pledgor,
the Companies, or in the name of Secured Party, as applicable, from time to time
in the discretion of Secured Party, so long as an Event of Default hereunder
exists, for the purpose of carrying out the terms of this Agreement, to take





9













 







--------------------------------------------------------------------------------

any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer. Pledgor and the Companies each hereby ratify all
that said attorneys shall lawfully do or cause to be done pursuant to the power
of attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.




15.

Continuing Obligation of Pledgor and the Companies.  The obligations, covenants,
agreements and duties of the Pledgor and the Companies under this Agreement
shall in no way be affected or impaired by: (i) the modification or amendment
(whether material or otherwise) of any of the obligations of the Pledgor or the
Companies or any other Person, as applicable; (ii) the voluntary or involuntary
bankruptcy, assignment for the benefit of creditors, reorganization, or other
similar proceedings affecting the Companies, Pledgor or any other Person, as
applicable; (iii) the release of the Companies, Pledgor or any other Person from
the performance or observance of any of the agreements, covenants, terms or
conditions contained in any Loan Documents, by the operation of law or
otherwise, including the release of the Companies’ or Pledgor’s obligation to
pay interest or attorney's fees.  




Pledgor and the Companies further agree that Secured Party may take other
guaranties or collateral or security to further secure the Obligations, and
consent that any of the terms, covenants and conditions contained in any of the
Loan Documents may be renewed, altered, extended, changed or modified by Secured
Party or may be released by Secured Party, without in any manner affecting this
Agreement or releasing Pledgor herefrom, and Pledgor shall continue to be liable
hereunder to pay and perform pursuant hereto, notwithstanding any such release
or the taking of such other guaranties, collateral or security.  This Agreement
is additional and supplemental to any and all other guarantees, security
agreements or collateral heretofore and hereafter executed by Pledgor and the
Companies for the benefit of Secured Party, whether relating to the indebtedness
evidenced by any of the Loan Documents or not, and shall not supersede or be
superseded by any other document or guaranty executed by Pledgor, the Companies
or any other Person for any purpose.  Pledgor and the Companies hereby agree
that Pledgor, the Companies, and any additional parties who may become liable
for repayment of the sums due under the Loan Documents, may hereafter be
released from their liability hereunder and thereunder; and Secured Party may
take, or delay in taking or refuse to take, any and all action with reference to
any of the Loan Documents (regardless of whether same might vary the risk or
alter the rights, remedies or recourses of Pledgor), including specifically the
settlement or compromise of any amount allegedly due thereunder, all without
notice to, consideration to or the consent of the Pledgor, and without in any
way releasing, diminishing or affecting in any way the absolute nature of
Pledgor’s obligations and liabilities hereunder.




No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights.  Pledgor
and each Company hereby waives any and all legal requirements, statutory or
otherwise, that Secured Party shall institute any action or proceeding at law or
in equity or exhaust its rights, remedies and recourses against Pledgor, any
Company or anyone else with respect to the Loan Documents, as a condition
precedent to bringing an action against Pledgor or any Company upon this
Agreement or as a condition precedent to Secured Party’s rights to sell the
Pledged Securities or any other Collateral.  Pledgor and each Company agrees
that Secured Party may simultaneously maintain an action upon this Agreement and
an action or proceeding upon the Loan Documents.  All remedies afforded by
reason of this Agreement are separate and cumulative remedies and may be
exercised serially, simultaneously and in any order, and the exercise of any of
such remedies shall not be deemed an exclusion of the other remedies and shall
in no way limit or prejudice any other contractual, legal, equitable or
statutory remedies which Secured Party may have in the Pledged Securities, any
other Collateral, or under the Loan Documents.  Until the Obligations, and all
extensions,





10













 







--------------------------------------------------------------------------------

renewals and modifications thereof, are paid in full, and until each and all of
the terms, covenants and conditions of this Agreement are fully performed,
Pledgor shall not be released by any act or thing which might, but for this
provision of this Agreement, be deemed a legal or equitable discharge of a
surety, or by reason of any waiver, extension, modification, forbearance or
delay of Secured Party or any obligation or agreement between any Company or
their successors or assigns, and the then holder of the Loan Documents, relating
to the payment of any sums evidenced or secured thereby or to any of the other
terms, covenants and conditions contained therein, and Pledgor hereby expressly
waive and surrender any defense to liability hereunder based upon any of the
foregoing acts, things, agreements or waivers, or any of them.  Pledgor and each
Company also waives any defense arising by virtue of any disability, insolvency,
bankruptcy, lack of authority or power or dissolution of Pledgor or any Company,
even though rendering the Loan Documents void, unenforceable or otherwise
uncollectible, it being agreed that Pledgor and each Company shall remain liable
hereunder, regardless of any claim which Pledgor or any Company might otherwise
have against Secured Party by virtue of Secured Party's invocation of any right,
remedy or recourse given to it hereunder or under the Loan Documents.  In
addition, Pledgor waives and renounces any right of subrogation, reimbursement
or indemnity whatsoever, and any right of recourse to security for the
Obligations of the Companies to Secured Party, unless and until all of said
Obligations have been paid in full to Secured Party.




16.

Miscellaneous.  




(a)

Performance for Pledgor or the Companies.  The Pledgor and the Companies agree
and hereby acknowledge that Secured Party may, in Secured Party’s sole
discretion, but Secured Party shall not be obligated to, whether or not an Event
of Default shall have occurred, advance funds on behalf of the Companies or
Pledgor, without prior notice to the Pledgor or the Companies, in order to
insure the Companies’ and Pledgor’s compliance with any covenant, warranty,
representation or agreement of the Pledgor or the Companies made in or pursuant
to this Agreement or the other Loan Documents, to continue or complete, or cause
to be continued or completed, performance of the Pledgor’s and the Companies’
obligations under any contracts of the Pledgor or the Companies, or to preserve
or protect any right or interest of Secured Party in the Collateral or under or
pursuant to this Agreement or the other Loan Documents; provided, however, that
the making of any such advance by Secured Party shall not constitute a waiver by
Secured Party of any Event of Default with respect to which such advance is
made, nor relieve the Pledgor or the Companies of any such Event of Default. The
Pledgor and the Companies, respectively and as applicable, shall pay to Secured
Party upon demand all such advances made by Secured Party with interest thereon
at the highest rate permitted by applicable law.  All such advances shall be
deemed to be included in the Obligations and secured by the security interest
granted Secured Party hereunder; provided, however, that the provisions of this
Subsection shall survive the termination of this Agreement and Secured Party’s
security interest hereunder and the payment of all other Obligations.




(b)

Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in this Agreement or the other Loan Documents, all
Collateral and proceeds of Collateral coming into Secured Party’s possession may
be applied by Secured Party (after payment of any costs, fees and other amounts
incurred by Secured Party in connection therewith) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole
discretion.  Any surplus held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.  In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Companies shall be jointly and
severally liable for the deficiency, together with interest thereon at the
highest rate permitted by applicable law, together with the costs of collection
and the reasonable fees,





11













 







--------------------------------------------------------------------------------

costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.




(c)

Waivers by Pledgor and the Companies.  Each of the Companies and the Pledgor
hereby waives, to the extent the same may be waived under applicable law: (i)
notice of acceptance of this Agreement; (ii) all claims and rights of the
Pledgor and the Companies against Secured Party on account of actions taken or
not taken by Secured Party in the exercise of Secured Party’s rights or remedies
hereunder, under any other Loan Documents or under applicable law; (iii) all
claims of the Pledgor and the Companies for failure of Secured Party to comply
with any requirement of applicable law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the other Loan Documents or under
applicable law; (iv) all rights of redemption of the Pledgor with respect to the
Collateral; (v) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (vi) presentment, demand for
payment, protest and notice of non-payment and all exemptions applicable to any
of the Collateral or the Pledgor or the Companies; (vii) any and all other
notices or demands which by applicable law must be given to or made upon the
Pledgor or the Companies by Secured Party; (viii) settlement, compromise or
release of the obligations of any person or entity primarily or secondarily
liable upon any of the Obligations; (ix) all rights of the Pledgor or the
Companies to demand that Secured Party release account debtors or other persons
or entities liable on any of the Collateral from further obligation to Secured
Party; and (x) substitution, impairment, exchange or release of any Collateral
for any of the Obligations. The Pledgor and the Companies agree that Secured
Party may exercise any or all of its rights and/or remedies hereunder and under
any other Loan Documents and under applicable law without resorting to and
without regard to any Collateral or sources of liability with respect to any of
the Obligations.  




(d)

Waivers by Secured Party.  No failure or any delay on the part of Secured Party
in exercising any right, power or remedy hereunder or under any other Loan
Documents or under applicable law, shall operate as a waiver thereof.  




(e)

Secured Party’s Setoff.  Secured Party shall have the right, in addition to all
other rights and remedies available to it, following an Event of Default, to set
off against any Obligations due Secured Party, any debt owing to the Pledgor or
the Companies by Secured Party.  




(f)

Modifications, Waivers and Consents.  No modifications or waiver of any
provision of this Agreement or any other Loan Documents, and no consent by
Secured Party to any departure by the Pledgor or the Companies therefrom, shall
in any event be effective unless the same shall be in writing, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given, and any single or partial written waiver by Secured
Party of any term, provision or right of Secured Party hereunder shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver of any other right, power or remedy.  No
notice to or demand upon the Pledgor or the Companies in any case shall entitle
Pledgor or the Companies to any other or further notice or demand in the same,
similar or other circumstances.




(g)

Notices.  All notices of request, demand and other communications hereunder
shall be addressed, sent and deemed delivered in accordance with the Credit
Agreement, including delivery of any such notices or communications to the
Pledgor on behalf of the Companies, which the each Company hereby agrees and
acknowledges shall be valid and effective notice to the Companies hereunder.




(h)

Applicable Law and Consent to Jurisdiction.  The Pledgor, the Companies and the
Secured Party each irrevocably agrees that any dispute arising under, relating
to, or in connection





12













 







--------------------------------------------------------------------------------

with, directly or indirectly, this Agreement or related to any matter which is
the subject of or incidental to this Agreement (whether or not such claim is
based upon breach of contract or tort) shall be subject to the exclusive
jurisdiction and venue of the state and/or federal courts located in Broward
County, Florida; provided, however, Secured Party may, at Secured Party’s sole
option, elect to bring any action in any other jurisdiction.  This provision is
intended to be a “mandatory” forum selection clause and governed by and
interpreted consistent with Florida law. The Pledgor, the Companies and Secured
Party each hereby consents to the exclusive jurisdiction and venue of any state
or federal court having its situs in said county (or to any other jurisdiction
or venue, if Secured Party so elects), and each waives any objection based on
forum non conveniens.  The Pledgor and the Companies each hereby waives personal
service of any and all process and consent that all such service of process may
be made by certified mail, return receipt requested, directed to the Pledgor or
the Companies, as applicable, as set forth herein and in the manner provided by
applicable statute, law, rule of court or otherwise.  Except for the foregoing
mandatory forum selection clause, this Agreement shall be construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of laws.




(i)

Survival: Successors and Assigns.  All covenants, agreements, representations
and warranties made herein shall survive the execution and delivery hereof, and
shall continue in full force and effect until all Obligations have been paid in
full, there exists no commitment by Secured Party which could give rise to any
Obligations.  Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party.  In the event that Secured Party assigns this Agreement and/or its
security interest in the Collateral, such assignment shall be binding upon and
recognized by the Pledgor.  All covenants, agreements, representations and
warranties by or on behalf of the Pledgor or the Companies which are contained
in this Agreement shall inure to the benefit of Secured Party, its successors
and assigns. Neither the Pledgor, nor the Companies, may assign this Agreement
or delegate any of their respective rights or obligations hereunder, without the
prior written consent of Secured Party, which consent may be withheld in Secured
Party’s sole and absolute discretion.




(j)

Severability.  If any term, provision or condition, or any part thereof, of this
Agreement shall for any reason be found or held invalid or unenforceable by any
court or governmental authority of competent jurisdiction, such invalidity or
unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.




(k)

Merger and Integration.  This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto with respect to the matters covered and
the transactions contemplated hereby, and no other agreement, statement or
promise made by any party hereto, or by any employee, officer, agent or attorney
of any party hereto, which is not contained herein shall be valid or binding.




(l)

WAIVER OF JURY TRIAL. THE PLEDGOR AND THE COMPANIES EACH HEREBY: (i) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY;
AND (ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE PLEDGORS,
ANY COMPANY AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH
OR IN ANY WAY PERTAINING TO THIS AGREEMENT, AND/OR ANY TRANSACTIONS,
OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE
FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE
PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL





13













 







--------------------------------------------------------------------------------

CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER OF JURY
TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
PLEDGORS AND THE COMPANIES AND THE PLEDGOR AND THE COMPANIES HEREBY AGREE THAT
NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
 SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PLEDGORS, THE COMPANIES AND SECURED
PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY
JURY.  THE PLEDGORS AND THE COMPANIES REPRESENT AND WARRANT THAT EACH OF THEM
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.




(m)

Execution.  This Agreement may be executed in one or more counterparts, all of
which taken together shall be deemed and considered one and the same Agreement.
 In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.




(n)

Headings.  The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.




(o)

Gender and Use of Singular and Plural.  All pronouns shall be deemed to refer to
the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.  The word “Company” or “Companies” shall mean all of the undersigned
Persons.




(p)

Further Assurances.  The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement, including the execution and
filing of UCC-1 Financing Statements in any jurisdiction as Secured Party may
require.




(q)

Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.




(r)

Joint Preparation.  The preparation of this Agreement has been a joint effort of
the parties and the resulting documents shall not, solely as a matter of
judicial construction, be construed more severely against one of the parties
than the other.




(s)

Prevailing Party.  If any legal action or other proceeding is brought for the
enforcement of this Agreement or any other Loan Documents, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement or any other Loan





14













 







--------------------------------------------------------------------------------

Documents, the successful or prevailing party or parties shall be entitled to
recover from the non-prevailing party, reasonable attorneys’ fees, court costs
and all expenses, even if not taxable as court costs (including, without
limitation, all such fees, costs and expenses incident to appeals), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled.




(t)

Costs and Expenses.  The Pledgor and the Companies, jointly and severally, agree
to pay to the Secured Party, upon demand, the amount of any and all costs and
expenses, including the reasonable fees, costs, expenses and disbursements of
counsel for the Secured Party and of any experts and agents, which the Secured
Party may incur in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement; (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; (iii) the exercise or enforcement of any of the rights of the
Secured Party hereunder; or (iv) the failure by the Pledgor or the Companies to
perform or observe any of the provisions hereof.  Included in the foregoing
shall be the amount of all expenses paid or incurred by Secured Party in
consulting with counsel concerning any of its rights hereunder, under any Loan
Documents or under applicable law, as well as such portion of Secured Party’s
overhead as Secured Party shall allocate to collection and enforcement of the
Obligations in Secured Party’s sole but reasonable discretion.  All such costs
and expenses shall bear interest from the date of outlay until paid, at the
highest rate allowed by law.  The provisions of this Subsection shall survive
the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all Obligations.  




(u)

Joint and Several Liability.  The liability of Pledgor shall be joint and
several with the liability of the Companies and any other Person liable for the
Obligations.  The liability of any Company shall also be joint and several with
the liability of all other Companies under this Agreement.










[Signatures on the following page]























































IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.











15













 







--------------------------------------------------------------------------------

PLEDGOR:




INTEGRATED ENERGY SOLUTIONS,

INC., a Nevada corporation




By:

/s/ Ernest B. Remo__________________

Name:

Ernest B. Remo

Title:

Chief Executive Officer




COMPANIES:




PATTEN ENERGY ENTERPRISES,

AP LUBES, INC., a Delaware

INC., a California corporation

corporation




By:

/s/ Ezekiel Patten, Jr.__________

By:

/s/ Robert Rosinski_____________

Name:

Ezekiel Patten, Jr.

Name:

Robert Rosinski

Title:

President

Title:

President




ATLANTIC-PACIFIC, LLC, an Indiana

limited liability company




By:

/s/ Robert Rosinski_______________

Name:

Robert Rosinski

Title:

Manager







SECURED PARTY:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner




By:

/s/ Robert Press_______________

Robert Press, Director







ESCROW AGENT:




DAVUD KAHAN, P.A.







By:

/s/ David Kahan_______________

David Kahan, President





16













 





